DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (U.S. Pub. No. 2004/0232522 A1) in view of Tanaka et al. (U.S. Pub. No. 2018/0069076 A1).
Regarding claim 1, Shimizu discloses semiconductor device wherein a high-side circuit region (FIG. 2: 105, see paragraph 0042), a low-side circuit region (FIG. 2: region outside 3), and a high-voltage MOS that transmits a signal between the high-side circuit region and the low-side circuit region (FIG. 2: 103, see paragraph 0042) are provided on one semiconductor substrate (FIG. 3: 1, see paragraph 0062), comprising:

a trench isolation isolating the high-voltage MOS and the high-voltage isolation region from each other (FIG. 2: 8a/8b, see paragraph 0059);
an N-type diffusion layer provided on an upper surface of the semiconductor substrate in the high-side circuit region and the high-voltage isolation region (FIG. 3: 2, see paragraph 0059); and
a P-type diffusion layer (FIG. 3: 6, see paragraph 0068) and an N+-type diffusion layer provided on the N-type diffusion layer (FIG. 3: 7, see paragraph 0068); and
a thermal oxide layer provided on the surface of the N-type diffusion layer between the P-type diffusion layer and the N+-type diffusion layer (FIG. 3: 10, see paragraph 0069), wherein conductive polysilicon portions are provided to cover each respective end of the thermal oxide layer (FIG. 3: 9 and 12c, see paragraph 0069 and 0073).
Shimizu is silent in regards to an N-type region provided on both sides of the trench isolation and having an impurity concentration lower than an impurity concentration of the N-type diffusion layer.
Tanaka discloses an N-type region provided on both sides of the trench isolation and having an impurity concentration lower than an impurity concentration of the N-type diffusion layer (FIG. 1: 3, see paragraph 0048; 3 is n- while 1a is n).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Tanaka to the teachings of Shimizu so as to provide a voltage withstand region for sustaining a breakdown voltage (see paragraph 0052).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (U.S. Pub. No. 2004/0232522 A1) in view of Tanaka et al. (U.S. Pub. No. 2018/0069076 A1) as applied to claim 1 above, and further in view of Takahashi (U.S. Pub. No. 2013/0161645 A1).
Regarding claim 6, the combination is silent in regards to the semiconductor substrate is made of a wide-band-gap semiconductor.
Takahashi discloses the semiconductor substrate is made of a wide-band-gap semiconductor (see paragraph 0080). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Takahashi, including the specific material of the substrate, to the teachings of the combination. The motivation to do so is that the combination yields the predictable results of allowing for the selection of an optimal material for use as a substrate in a high voltage device.
The applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious.  The claimed material is considered to be a well-known material that a person of ordinary skill in the art at the time the invention was made would have found obvious to substitute to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).

Response to Arguments
Applicant's arguments filed March 10, 2021 have been fully considered but they are not persuasive due to the new grounds of rejection provided above in view of the Shimizu reference.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561.  The examiner can normally be reached on Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN M BRADLEY/            Primary Examiner, Art Unit 2819